65 F.3d 392
UNITED STATES of America, Plaintiff-Appellee,v.Gordon Ronnell HINES, Defendant-Appellant.
No. 93-5935.
United States Court of Appeals,Fourth Circuit.
Argued June 6, 1995.Decided Sept. 22, 1995.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh;  James C. Fox, Chief District Judge  (CR-93-70).
ARGUED:  George Alan DuBois, Assistant Federal Public Defender, Raleigh, NC, for appellant.  John Samuel Bowler, Assistant United States Attorney, Raleigh, NC, for appellee.  ON BRIEF:  Janice McKenzie Cole, United States Attorney, David P. Folmar, Jr., Special Assistant United States Attorney, Raleigh, NC, for appellee.
Before ERVIN, Chief Judge, RUSSELL, WIDENER, HALL, MURNAGHAN, WILKINSON, WILKINS, NIEMEYER, HAMILTON, LUTTIG, WILLIAMS, MICHAEL, and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge, sitting en banc.
Prior report: 39 F.3d 74.
OPINION
PER CURIAM:


1
The en banc court voted unanimously to affirm Hines' convictions on all counts except the second count of use of a firearm during a drug trafficking offense on September 19, 1992.  As to that count, the court affirms the conviction by an equally divided vote.


2
AFFIRMED.